 In the Matterof ROBINSONINDUSTRIES,INC.,FRANKLIN PLASTICDIVISIONandPLASTIC WORKERS ASSOCIATIONCase No. 6-R-1010.-Decided January 19, 1945Mr. William S. Perry,of Franklin, Pa., for the Company.Messrs. Andrew K. SmithandWesley Rodgers,of Franklin, Pa.,.for the Independent.Mr. A. G. Skundor,of Pittsburgh, Pa.,Mr. J. A. Kolesar,of Mead-ville, Pa., andMr. C. A. Flower,of Franklin, Pa., for the I. A. M.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Plastic Workers Association, hereincalled the Independent, alleging that a question affecting commercehad arisen concerning the representation of employees of RobinsonIndustries, Inc., Franklin Plastics Division, Franklin, Pennsylvania,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Jerome L.Black, Trial Examiner.Said hearing was held at Franklin, Penn-sylvania, on December 12, 1944.At the commencement of the hear-ing, the Trial Examiner granted a motion of International Associa-tion of Machinists, A. F. L., herein called the I. A. M., to intervene.The Company, the Independent, and the I. A. M. appeared, partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.During the course of the hearing, the I. A. M. moved to dismissthe petition.The Trial Examiner reserved ruling thereon.Themotion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDING OF FACT1.THE BUSINESS OF THE COMPANYRobinson Industries, Inc., is a Pennsylvania corporation operatinga plant at Franklin, Pennsylvania, known as the Franklin Plastics60 N. L.R. B., No. 30.160 ROBINSON INDUSTRIES, INC.161Division, where it is engaged in the manufacture and sale of plastics.During the 12 months ending August 1, 1944, the Company purchasedraw materials for use at its Franklin Plastics Division valued in ex-cess of $50,000, about 80 percent of which was shipped to it from points,outside the Commonwealth of Pennsylvania.During the same periodthe Company sold products valued in excess of $50,000, about 85 per-cent of which was shipped to points outside the Commonwealth ofPennsylvania.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternationalAssociation of Machinists is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.PlasticWorkers Association is a labor organization, admitting to.membership employees of the Company.-III.THE QUESTION CONCERNING REPRESENTATIONOn August 17, 1943, the I. A. M. and the Company entered into,awritten exclusive collective bargaining contract, effective untilAugust 17, 1944, with the provision for automatic renewal from yearto year thereafter, in the absence of written notice to terminate givenby either party not less than 30 days prior to August 17, of every year.On July 17, 1944, the Company advised the I. A. M. of its desire toterminate the agreement.On the same day, the Independent re-quested the Company to grant it exclusive recognition.The Com-pany refused to grant such recognition until such time as the Inde-pendent was certified by the Board.None of the parties contends,that the contract is a bar to a determination of representatives in thisproceeding.A statement of a Field Examiner of the Board, introduced into.evidence at the hearing, indicates that the Independent represents asubstantial number of employees in the unit hereinafter found to beappropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.1The record establishes,contrary to the contention of the I. A M , that the Independent-Is a labor organization within the meaning of the ActThe I. A. M.'s motion to dismiss,has therefore been denied.2The Field Examiner reported that the Independent presented an authorization peti-tion bearing the names of 35 persons.There are approximately 60 employees in the-appropriate unit-The I A M did not present any evidence of representation,but relies upon the contract,alluded to above, as evidence of its interest in the instant proceeding.628563-45-vol 6O12 162DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE APPROPRIATE UNITAlthough the Independent and the I. A. Al. disagree with respect-to the terminology to be used to describe the appropriate unit, theIndependent contending it should be described in terms of depart-ments, they agree that all production and maintenance employees atthe Franklin Plastics Division of the Company, excluding admin-istrative, supervisory, clerical and professional employees, plantguards, policemen, and watchmen, constitute an appropriate unit.The Company takes no position with respect to the unit. The unitagreed to by the Independent and the I. A. M. is the same as thatprovided for in the contract between the I. A. M. and the Company,:alluded to above.The record further indicates that the employeesin the claimed unit constitute a well-defined homogeneous group.Weshall describe the unit substantially in the terms sought by the I. A. M..since the Independent's language might lead to later confusion.We find that all production and maintenance employees at theFranklin Plastics Division of the Company, excluding clerical and-professional employees, plant guards, policemen, watchmen, admin-istrative employees, and all supervisory employees with authority to-hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-tipns Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it ishereby-DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Robinson In-dustries, Inc., Franklin Plastics Division, Franklin, Pennsylvania, an..election by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under ROBINSON INDUSTRIES, INC.163the direction and supervision of the Regional Director for the SixthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and,subject to Article 111, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-roll,period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves in person at the polls, but excluding any who have since quitor been discharged for cause aid have not been rehired or reinstatedprior to the date of the election, to determine whether they desire tobe represented by Plastic Workers Association, or by InternationalAssociation of Machinists, A. F. L., for the purposes of collectivebargaining, or by neither.